REASONS FOR ALLOWANCE
Claims 1-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a petrol injection rail, including: “a plug head disposed outside the injection rail body,” in combination with the remaining limitations of the claim.
With respect to independent claim 7, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a resonator, including: “a plug head disposed outside the resonator body,” in combination with the remaining limitations of the claim.
WO 2017/021945 A1 to Sunadim et al. teaches a cylindrical-shaped plastic conduit which includes most of the elements of the petrol injection rail of claim 1 (and the resonator of claim 7) under a broadest reasonable interpretation as discussed in detail by the prior art rejections of the non-final Office Action mailed 06/07/2021; however, Sunadim differently teaches disposing a plug head, of a plug which closes at least one end of an injection rail body of the petrol injection rail of claim 1 (or at least one end of a resonator body of the resonator of claim 7), within the injection rail body (or within the resonator body) (e.g., see: Figs. 1C & 1D of Sunadim), such that Sunadim does not teach disposing the plug head outside the injection rail body (or outside the resonator body).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.